          Case 0:20-cr-00173-MLC Document 19 Filed 10/23/20 Page 1 of 8


                                                                                         p-"11 p'ij
                       IN THE UNITED STATES DISTRICT COURT


                            FOR THE DISTRICT OF WYOMING                             CCT 23 p/f
 UNITED STATES OF AMERICA,

                        Plaintiff,

                                                           Case No.
                                                                       5,0Cie-i13MLC,
         V.




 THEODORE EUGENE GARLAND,

                        Defendant.


                                          INFORMATION


THE UNITED STATES ATTORNEY CHARGES THAT:

                                           COUNT ONE


       On or about June 2, 2020, within the exterior boundaries of Yellowstone National Park, in

the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully

violated a closure instituted by the Park Superintendent, to wit: he violated the closure at Crystal

Falls near the Brink of the Lower Falls.

       In violation of 36 CFR § 1.5(f).

                                           COUNT TWO


        On or about June 15, 2020, within the exterior boundaries of Yellowstone National Park,

in the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully

violated a term and condition of a permit issued to him pursuant to 36 CFR § 1.6, namely: guiding

to disturb wildlife.


       In violation of 36 CFR § 1.6(g)(2).

                                          COUNT THREE


        On or about June 25, 2020, within the exterior boundaries of Yellowstone National Park,

in the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully
          Case 0:20-cr-00173-MLC Document 19 Filed 10/23/20 Page 2 of 8




violated a term and condition of a permit issued to him pursuant to 36 CFR § 1.6, to wit: not

leaving the area in the same condition as it was found.

       In violation of 36 CFR § 1.6(g)(2).

                                          COUNT FOUR


       On or about June 25, 2020, within the exterior boundaries of Yellowstone National Park,

in the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully

violated a term and condition of a permit issued to him pursuant to 36 CFR § 1.6, to wit: violating

a closure while guiding.

       In violation of 36 CFR § 1.6(g)(2).

                                           COUNT FIVE


       On or about June 22, 2018, within the exterior boundaries of Yellowstone National Park,

in the District of Wyoming,the Defendant,THEODORE EUGENE GARLAND,unlawfully did

not confine foot travel in a thermal area to boardwalks and trails that are maintained for such travel

and marked by official signs, to wit: the Shoshone Geyser Basin.

       In violation of 36 CFR § 7.13G).

                                           COUNT SIX


       On or about June 11, 2020, within the exterior boundaries of Yellowstone National Park,

in the District of Wyoming,the Defendant,THEODORE EUGENE GARLAND,unlawfully did

not confine foot travel in a thermal area to boardwalks and trails that are maintained for such travel

and marked by official signs, to wit: an unknown geyser basin.

       In violation of 36 CFR § 7.13(j).

                                         COUNT SEVEN


       On or about June 4, 2020, within the exterior boundaries of Yellowstone National Park, in

the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully did
                                                  2
          Case 0:20-cr-00173-MLC Document 19 Filed 10/23/20 Page 3 of 8




not confine foot travel in a thermal area to boardwalks and trails that are maintained for such travel

and marked by official signs, to wit: the Sylvan Springs Group in Gibbon Meadows.

       In violation of 36 CFR § 7.13(j).

                                         COUNT EIGHT


       On or about June 17, 2020, within the exterior boundaries of Yellowstone National Park,

in the District of Wyoming,the Defendant,THEODORE EUGENE GARLAND,unlawfully did

not confine foot travel in a thermal area to boardwalks and trails that are maintained for such travel

and marked by official signs, to wit: Rabbit Creek.

       In violation of 36 CFR § 7.13(j).

                                           COUNT NINE


       On or about July 5, 2020, within the exterior boundaries of Yellowstone National Park, in

the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully did

not confine foot travel in a thermal area to boardwalks and trails that are maintained for such travel

and marked by official signs, to wit: the Crater Hills Geyser Basin, Hayden Valley.

       In violation of 36 CFR § 7.13(j).

                                           COUNT TEN


       On or about July 30, 2020, within the exterior boundaries of Yellowstone National Park,

in the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully

violated a designation, use and activity restriction and condition, and a public use limit, instituted

by the Park Superintendent, to wit: climbing, diving and jumping from cliffs and trees in an area

designated for swimming, and he knowingly aided and abetted the commission of said offense.

       In violation of 36 CFR § 1.5(f) and 18 U.S.C. § 2.
          Case 0:20-cr-00173-MLC Document 19 Filed 10/23/20 Page 4 of 8




                                       COUNT ELEVEN


       On or about June 2, 2020, within the exterior boundaries of Yellowstone National Park, in

the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully

violated a closure instituted by the Park Superintendent, to wit: violating the closure at Brink of

Lower Falls.


       In violation of 36 CFR § 1.5(f).

                                      COUNT TWLEVE


       On or about June 25, 2020, within the exterior boundaries of Yellowstone National Park,

in the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully

violated a closure instituted by the Park Superintendent, to wit: violating the closure at Brink of

Lower Falls.


       In violation of 36 CFR § 1.5(f).

                                     COUNT THIRTEEN


       On or about June 25, 2020, within the exterior boundaries of Yellowstone National Park,

in the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully

possessed, destroyed, injured, defaced, removed,dug and disturbed from its natural state a mineral

resource or cave formation, and the parts thereof.

       In violation of 36 CFR § 2.1(a)(l)(iv).

                                     COUNT FOURTEEN


       From on or about January 16, 2020, through on or about July 30, 2020, within the exterior

boundaries of Yellowstone National Park, in the District of Wyoming, the Defendant,

THEODORE EUGENE GARLAND, with intent to cause public alarm, nuisance,jeopardy and

violence, and knowingly and recklessly creating a risk thereof, unlawfully created and maintained
         Case 0:20-cr-00173-MLC Document 19 Filed 10/23/20 Page 5 of 8




a hazardous and physically offensive condition, to wit: he guided individuals to an area for the

purpose of cliffjumping.

       In violation of 36 CFR § 2.34(a)(4).

                                     COUNT FIFTEEN


       On or about June 2, 2020, within the exterior boundaries of Yellowstone National Park, in

the District of Wyoming, the Defendant, THEODORE EUGENE GARLAND, unlawfully

engaged in an activity subject to a permit requirement imposed pursuant to 36 CFR § 1.6 without

having obtained such a permit.

       In violation of 36 CFR § 1.6(g)(1).

       DATED this 23rd day of October, 2020.

                                              MARK A. KLAASSEN
                                              United States Attorney




                                             _STEPHANIE A. HAMBRICK
                                             Assistant United States Attorney
        Case 0:20-cr-00173-MLC Document 19 Filed 10/23/20 Page 6 of 8




                               PENALTY SUMMARY


DEFENDANT NAME:                 THEODORE EUGENE GARLAND


DATE:                           October 23, 2020

INTERPRETER NEEDED:             No


VICTIMS:                        No


OFFENSE/PENALTIES:


             Counts 1,11,12: 36 CFR§ 1.5(f)
                             (Unlawfully violate a closure, designation use and activity
                             restriction and condition, schedule of visiting hours, and
                             public use limit)

                                Class B Misdemeanor
                               6 Months Imprisonment
                               $5,000 Fine
                                5 Years Probation
                                $10 Special Assessment

               Counts 2,3,4: 36 CFR§ 1.6(g)(2)
                             (Unlawfully violate a term or condition of a permit issued
                                pursuant to this section)

                                Class B Misdemeanor
                               6 Months Imprisonment
                               $5,000 Fine
                                5 Years Probation
                                $10 Special Assessment

           Counts 5,6, 7,8,9: 36 CFR§ 7.130)
                               (Unlawfully did not confine foot travel in a thermal area
                               within the Yellowstone Canyon between the Upper Falls and
                               Inspiration Point to boardwalks or trails that are maintained
                                for such travel and marked by official signs)

                                Class B Misdemeanor
                                6 Months Imprisonment
                                $5,000 Fine
                                5 Years Probation
                                $10 Special Assessment
         Case 0:20-cr-00173-MLC Document 19 Filed 10/23/20 Page 7 of 8

Penalty Summary
October 23,2020
Page 2                                                       RE: Theodore Eugene Garland
                                                             Case Number: 5:20-mj-65-MLC




                   Count 10: 36 CFR § 1.5(f) and 18 U.S.C.§ 2
                             (Unlawfully violate a closure, designation use and activity
                             restriction and condition, schedule of visiting hours, and
                             public use limit, and aiding and abetting)

                               Class B Misdemeanor
                               6 Months Imprisonment
                               $5,000 Fine
                               5 Years Probation
                               $10 Special Assessment

                   Count 13: 36 CFR § 2.1(a)(l)(iv)
                             (Did unlawfully possess, destroy, injure, deface, remove, dig
                               and disturb from its natural state a mineral resource or cave
                               formation and the parts thereof)

                               Class B Misdemeanor
                               6 Months Imprisonment
                               $5,000 Fine
                               5 Years Probation
                               $10 Special Assessment

                    Count 14: 36 CFR § 2.34(a)(4)
                               (Did unlawfully with intent to cause public alarm, nuisance,
                               jeopardy and violence, and knowingly and recklessly
                               creating a risk thereof, create and maintain a hazardous and
                               physically offensive condition, namely: guided individuals to
                               an area for the purpose of cliffjumping)

                               Class B Misdemeanor
                               6 Months Imprisonment
                               $5,000 Fine
                               5 Years Probation
                               $10 Special Assessment
          Case 0:20-cr-00173-MLC Document 19 Filed 10/23/20 Page 8 of 8

Penalty Summary
October 23, 2020
Page 3                                                       RE: Theodore Eugene Garland
                                                             Case Number: 5:20-mj-65-MLC




                    Count 15: 36 CFR § 1.6(g)(1)
                              (Unlawfully engaged in an activity subject to a permit
                              requirement imposed pursuant to this section without
                              obtaining a permit)

                                Class B Misdemeanor
                                6 Months Imprisonment
                                $5,000 Fine
                                5 Years Probation
                                $10 Special Assessment

TOTALS:                         90 Months Imprisonment
                                $75,000 Fine
                                5 Years Probation
                                $150 Special Assessment
                                $30 Court Processing Fee

AGENT:                          Devon Beeny, NPS

AUSA:                           Stephanie A. Hambrick
                                Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                          1 to 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS          No
CASE:


ARE THERE DETAINERS
FROM OTHER                      No
JURISDICTIONS:
